DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (U.S. Patent 10,181,804, hereafter Li).
Claim 1: Li teaches an apparatus (Figure 8A) comprising: 
an electric power converter (Figure 8A), comprising: 
a first circuit (Q1, Q2, Lr, Cr) connected to a power supply (Vin); 
a second circuit connected to a load (D1, D2, Cf, RL); and 
an energy transfer device (np, ns) having a first side connected to the first circuit (via np) and a second side connected to the second circuit (via ns); and 
pre-charge circuitry (202) connected to a capacitor (Cr) of the first circuit, wherein: 
the capacitor (Cr) is connected to the first side of the energy transfer device (via Lr); 
the pre-charge circuitry is configured to charge the capacitor during a pre- charge mode of the electric power converter (column 6 lines 56-61 and column 12 lines 28-35); and 
the electric power converter comprising the first circuit is configured to exit the pre-charge mode and enter an energy transfer mode (column 12 lines 28-35) based upon the capacitor of the first circuit (column 13 lines 26-30 where the selection circuit monitors a voltage or current in the resonant circuit Lr and Cr), wherein the exiting the pre-charge mode and entering the energy transfer mode is responsive to at least one of a charge level of the capacitor of the first circuit (Cr, column 13 lines 26-30) reaching a threshold pre-charge level or a pre-charge time reaching a threshold pre-charge time (column 12 lines 60-67 and column 13 lines 1-2).  

Claim 2: Li further teaches that at least one of: 
	electrical energy is not transferred from the first circuit to the second circuit during the pre-charge mode; or
	electrical energy in at least one of the first circuit or the pre-charge circuitry does not influence the second circuit during the pre-charge mode (column 13 lines 11-25).

Claim 3: Li further teaches that the electric power converter is configured to transfer electrical energy from the first circuit to the second circuit during the energy transfer mode (column 13 lines 11-25).  

Claim 4. Li further teaches a controller (800) configured to operate one or more switches (Q1, Q2, Qa, Qb) of the first circuit, according to at least one of a duty cycle or a frequency (duty cycle or frequency of TC1,2 and BC1,2), to transfer the electrical energy from the first circuit to the second circuit during the energy transfer mode (column 13 lines 11-25).  

Claim 5: Li further teaches a comparator (804) with a first input corresponding to the charge level of the capacitor (via R1; column 13 lines 26-35) and a second input corresponding to the threshold pre-charge level (Vref), 
wherein the comparator (804) is configured to trigger the electric power converter (via 808) to exit the pre-charge mode responsive to the charge level of the capacitor reaching the threshold pre-charge level (column 13 lines 11-30).

Claim 6: Li further teaches that the threshold pre-charge level corresponds to at least a steady state level of the capacitor (column 12 lines 38-45).  

Claim 7: Li further teaches that the threshold pre-charge level (column 12 lines 38-45) is based upon an input voltage supplied by the power supply (Vin which biases Cr at Va) and the duty cycle (via 202).
  
Claim 8: Li further teaches that the one or more switches (Q1, Q2, Qa, Qb) are at least one of one or more metal-oxide-semiconductor field effect transistors (MOSFETs) or one or more insulated-gate bipolar transistors (IGBTs) (Figure 8A).  

Claim 9: Li further teaches thatPage 4 the electric power converter is configured to supply a first direct current (DC) voltage (positive output of D1) and a second DC voltage (output of D2) to the load (via Figure 8A).
  
Claim 10: Li further teaches that the pre-charge circuitry comprises a current generator (202) configured to supply a current to the capacitor (Cr) during the pre-charge mode of the electric power converter (via 202; column 13 lines 11-25).  

Claim 11: Li further teaches that the current generator (202) is configured to stop supplying the current to the capacitor responsive to the charge level of the capacitor reaching the threshold pre-charge level (column 13 lines 11-25).  

Claim 12: Li further teaches that the current is a direct current (DC) current (via 202).

Claim 20: Li teaches an apparatus (Figure 8) comprising: 
a direct current (DC) to DC converter, comprising: 
a first circuit (Q1, Q2, Lr, Cr) connected to a power supply (Vin); 
a second circuit (D1, D2, Cf, RL) connected to a load (at 126); and 
an energy transfer device (np, ns) having a first side connected to the first circuit (via np) and a second side connected to the second circuit (via ns);   
a comparator (804); and 
pre-charge circuitry (202, 800) connected to a capacitor (Cr) of the first circuit, wherein: 
the capacitor (Cr) is connected to the first side of the energy transfer device (at np); 
the pre-charge circuitry (202, 800) comprises a current generator configured to supply a DC current (202), to the capacitor (Cr) during a pre-charge mode of the DC to DC converter (column 13 lines 11-25), to charge the capacitor (via 202); 
the comparator (804) has a first input corresponding to a charge level of the capacitor (via R1; column 13 lines 26-30) and a second input corresponding to a threshold pre-charge level (Vref), 
wherein the comparator is configured to trigger the DC to DC converter to exit the pre-charge mode based upon the capacitor (column 13 lines 26-30), wherein the exiting the pre-charge mode is responsive to the charge level of the capacitor reaching the threshold pre-charge level (column 12 lines 38-45 and column 13 lines 26-30); and 
the DC to DC converter is configured to transfer electrical energy from the first circuit to the second circuit responsive to exiting the pre-charge mode (column 13 lines 11-25).

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. Patent 10,680,466, hereafter Liu).
Claim 15: Liu teaches a method (Figures 1 and 4), comprising: 
charging a capacitor (C1) of an electric power converter (400), wherein: 
the electric power converter (400) comprises an energy transfer device (310, 320) having a first side (114; Figure 1) and a second side (124; Figure 1); and 
the capacitor (C1) is connected to the first side of the energy transfer device (at 340); and 
responsive to at least one of a charge level of the capacitor (voltage across C1) reaching a threshold pre-charge level or a pre-charge time reaching a threshold pre-charge time (where the threshold pre-charge time is the time to properly bias 431 and 432; column 10 lines 13-19), operating the electric power converter (400) to transfer electrical energy from a first circuit connected toPage 5 the first side of the energy transfer device to a second circuit connected to the second side of the energy transfer device (column 8 lines 23-28 and column 10 lines 8-21).  

Claim 16: Liu further teaches that the energy transfer device comprises a transformer (via coils 310 and 320; Figure 4); 
the first side of the energy transfer device is a primary side of the transformer (via 114; Figure 1); 
the second side of the energy transfer device is a secondary side of the transformer (via 124; Figure 1); and 
the capacitor (C1) is connected in series with the primary side of the transformer (at 340).  

Claim 17: Liu further teaches operating the electric power converter (400) comprises operating one or more switches of the first circuit (411-414, 431, 432), according to at least one of a duty cycle or a frequency (inherent duty cycle and frequency of the signals from 415; column 9 lines 12-19), to transfer the electrical energy from the first circuit to the second circuit (column 1 lines 49-50).  

Claim 18: Liu further teaches generating the threshold pre-charge level (column 10 lines 13-19 where the threshold pre-charge time is the time allowed for the wireless charging controller to properly bias FETs 431 and 432) is based upon an input voltage supplied by the power supply (Vrect which biases 411 and 412) and the duty cycle (via 415).

Claim 19: Liu further teaches that at least one of: 
electrical energy is not transferred from the first circuit to the second circuit prior to the charge level of the capacitor reaching the threshold pre-charge level or the pre-charge time reaching the threshold pre-charge time (the pre-charge time reaches the threshold pre-charge time is prior to the active operation of 400; column 10 lines 8-10); or 
electrical activity in the first circuit does not influence the second circuit prior to the charge level of the capacitor reaching the threshold pre-charge level or the pre-charge time reaching the threshold pre-charge time (the pre-charge time reaches the threshold pre-charge time is prior to the active operation of 400; column 10 lines 8-10).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 15-19 have been fully considered but they are not persuasive. Applicant asserts that Liu does not teach exiting the pre-charge mode and entering an energy transfer mode based upon the capacitor of the first circuit. Examiner respectfully disagrees. Liu teaches responsive to at least one of a charge level of the capacitor (voltage across C1) reaching a threshold pre-charge level or a pre-charge time reaching a threshold pre-charge time (where the threshold pre-charge time is the time to properly bias 431 and 432; column 10 lines 13-19), operating the electric power converter (400) to transfer electrical energy from a first circuit connected toPage 5 the first side of the energy transfer device to a second circuit connected to the second side of the energy transfer device (column 8 lines 23-28 and column 10 lines 8-21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849